DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on November 18, 2021. Amendments to claims 1-13 have been entered. Rejections under 35 USC 112(b) are withdrawn in view of the amendments. Claims 1-13 are pending and have been examined. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3.	Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of transferring, by the banking computer system, money from the sweep account to a second recipient, when a fourth amount of money in the sweep account exceeds a second threshold set by the payer, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity such as a fundamental economic practice as well as commercial/legal  interactions including fulfilling agreements in the form of contracts as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
In the instant case, claim 1 is directed to a process. 
	The limitations of “receiving, by a banking computer system, an indicator setting payer specified goals for calculating amounts of self-taxing and a first threshold; receiving, by the banking computer system, a request from a payee to receive a payment from the payee having an amount and transaction data; transmitting, by the banking system, the amount received from a payer bank to a payee bank to complete the payment to the payee; transferring, by the banking computer system of a first amount of money from a first account of the payer at the payer bank to a sweep account, the first amount of money calculated according to the payer specified goals; 2Patentwhen a second amount of money in the sweep account exceeds the first threshold, transferring, by the banking computer system, money from the sweep account to a first recipient via the banking computer system” as drafted, when considered collectively as an ordered combination (without the italicized portions), is a process that, under the broadest reasonable interpretation, covers certain methods of organizing human activity such as a fundamental economic practice as well as commercial/legal interactions including resolution of agreements in the form of contracts. Sweeping funds/money from one account to another based on a criteria is a well-known fundamental economic practice. Transferring money from the sweep account to a first recipient based on a criteria is a commercial/legal interaction including resolution of agreements in the form of contracts. Hence, the steps of the claim (without the italicized portions), considered collectively as an ordered combination covers the abstract category of certain methods of organizing human activity. That is, other than, a banking computer system and an ACH system (of the banking system), nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a processor of a banking computer system to perform the steps of the claim. A plain reading of Figures 3 and 5-8 and associated descriptions reveals that the banking computer system comprising a generic processor suitably programmed is used execute the claimed steps. The banking computer system is a traditional banking system (including an ACH system) used to perform the generic banking functions. The banking computer system in all the steps is recited at a high-level of generality (i.e., as a generic processors performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a banking computer system to perform the claimed steps, recited in the claim, amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. 
Dependent claims 2-13, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claim 2, the steps “further comprising: transferring, by the banking computer system, a third amount of money from the first  account to the sweep account, the third amount of money also calculated according to the payer specified goals; when a fourth amount of money in the sweep account exceeds a second threshold set by the payer, transferring, by the banking computer system, money from the sweep account to a second recipient” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions because they describe the other steps of the process.   
	In claims 3-7, the steps “wherein: the first and second recipients are members selected from the group consisting of: the payer saving account, and a charitable organization, wherein the first recipient is the payer saving account and the second recipient is a charitable organization; wherein the first threshold is one member selected from the group consisting of: a set time, a set amount of money, and combinations thereof; wherein the sweep account is set up using one member selected from the group consisting of: the self-taxing bank institution, the payer's bank, a fourth bank institution affiliated with the self-taxing bank institution, and combinations thereof;  wherein the banking computer system calculates  the first amount of money from a group consisting of: a percentage of the amount of the payment, rounding each transaction up to the next whole dollar amount, a fixed dollar amount for every transaction, and combinations thereof” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions because these steps describe the information/data used in the process. 
	In claims 8-10, the steps “wherein a transaction data aggregator notifies the payer that the payment is complete;  wherein the transfer of money from the payer's checking account is via an ACH transaction; further comprising 	aggregating, by the banking computer system, data from each transaction into a database associated with the payer” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions because these steps describe the intermediate steps of the process. The transaction data aggregator (recited in claim 8), is broadly interpreted to correspond to generic software suitably programmed to perform the claimed functions. The additional element of a transaction data aggregator, performs a traditional function recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
	In claims 11-13, the steps “further comprising wherein the payer sets the payer specified goals and the first and second thresholds using an app module, wherein the app module is gathers additional data about the payment and aggregates the 4Patentadditional data into the database, the additional data comprising one member selected from the group consisting of: the transaction data, GPS data, data regarding a recent search made on the mobile device using an online search engine, and combinations thereof; further comprising offering, by the banking computer system, the payer the opportunity to participate in a social media network relevant to a charitable institution; wherein the app module is further operative to make the offer, receive feeds from the social media network regarding activities of other payers, offer to the payer the opportunity to post to the social media network their own activities, automatically post to the social network, receive notifications from the payees, offer to the payer the opportunity to post to the social media network their own transfer-related activities, automatically post to the social network the payer's transfer related activities, and combinations thereof” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions because these steps describe the additional steps of the process. The additional element of an app module, is broadly interpreted to correspond to generic software elements suitably programmed to perform the associated functions. The app module performs a traditional function recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 


Response to Arguments

4.	In response to Applicant’s assertion on pages 6-7 of the remarks that the claims are Patent-Eligible under 35 USC 101, the Examiner respectfully disagrees. 
	The claims recites a method of transferring, by the banking computer system, money from the sweep account to a second recipient, when a fourth amount of money in the sweep account exceeds a second threshold set by the payer, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity such as a fundamental economic practice as well as commercial/legal  interactions including fulfilling agreements in the form of contracts as discussed in the rejection. 
Response to Applicants’ arguments regarding Step 2A – Prong two: 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
	In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. In particular, the claim only recites the additional elements of a processor of a banking computer system to perform the steps of the claim. A plain reading of Figures 3 and 5-8 and associated descriptions reveals that the banking computer system comprising a generic processor suitably programmed is used execute the claimed steps. The banking computer system is a traditional banking system used to perform the generic banking functions. The banking computer system in all the steps is recited at a high-level of generality (i.e., as a generic processors performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Transferring money from one account to another based on a criteria is a well-known human activity. For example, transferring money from a checking or savings account to pay for bills, mortgage/rent, expenses etc., based on criteria, is a routine task performed by human beings. Simply programming a generic computer to perform conventional functions does not transform the computer into a specialized machine. In Alice also the computer system was specially programmed to perform the claimed method of Alice. That did not make the Alice claims patent-eligible. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). The computer system is merely a platform on which the abstract idea is implemented. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Hence, Applicant’s arguments are not persuasive. 
	For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained.
Applicant’s other arguments with respect to rejection of pending claims under 35 USC § 112 have been considered but are moot in view of withdrawn rejections.  

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
(a) Bent et al. (US Patent 7,996,308 B1) discloses a method and system for minimizing fund transfers to and/or from a plurality of government-backed, interest-bearing aggregated deposit accounts.

6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

 
May 22, 2022